Citation Nr: 0519249	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  04-05 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for renal failure.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from September 1965 to 
September 1969.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Pittsburgh, 
Pennsylvania, VA Regional Office (RO).   


FINDINGS OF FACT

1.  Hypertension is not attributable to a service-connected 
disease or injury.  

2.  Renal dysfunction is not attributable to a service-
connected disease or injury.  


CONCLUSIONS OF LAW

1.  Hypertension is not proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2004).  

2.  Renal failure is not proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letters from the 
RO to the appellant in February 2003.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes that the VCAA letter predates the August 2003 
rating decision.  The claimant has been provided adequate 
notice.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Analysis

The veteran has appealed the denial of service connection for 
hypertension and renal failure.  In essence, he argues that 
service-connected diabetes mellitus resulted in the claimed 
disabilities.  

Service connection may be established for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  This includes any 
increase (aggravation) in disability.  In this case, the 
evidence establishes that the veteran has diabetes mellitus, 
hypertension and renal failure.  It is not alleged or shown 
that the veteran developed diabetes mellitus, hypertension or 
renal failure during service or within 1 year of separation.  
38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§ 3.307, 3.309.

In regard to hypertension, the medical evidence reflects that 
in October 2000, there was a report of hypertension since 
1998.  In May 2003, a VA examiner opined that hypertension 
was not likely due to diabetes; rather, it preceded diabetes 
by several years.  

The Board accepts that diabetes mellitus may result in 
complications.  However, at this time, the evidence 
establishes that hypertension preexisted the development of 
diabetes mellitus and that the development of disability due 
to hypertension was unrelated to the veteran's diabetes 
mellitus.

In regard to renal failure, there is a conflict in the 
record.  In August 2001, a VA examiner concluded that until 
proven otherwise, he was listing renal dysfunction as a 
complication of diabetes.  He further opined that renal 
dysfunction was thought to be secondary to multiple factors 
including diabetes mellitus, hyperlipidemia, and 
hypertension.  This constitutes positive evidence.  However, 
not all the evidence is positive and the Board has a duty to 
weigh the evidence.  

In January 2002 and May 2003, additional opinions were 
obtained.  In 2002, a VA examiner noted that it was clear 
that the veteran had renal dysfunction prior to the 
development of diabetes, and that testing did not show a 
significant increase since the diagnosis was made.  The 
examiner concluded that it was highly unlikely that the 
diabetes had any negative impact on his already existing 
dysfunction.  The impression was that the renal dysfunction 
was not related to diabetes to any degree.  In May 2003, a VA 
examiner concluded that the renal failure was secondary to 
the hypertension and not related to diabetes.

The Board concludes that the negative evidence is more 
probative than the positive evidence.  The August 2001 
examiner qualified his opinion by stating "until proven 
otherwise."  Furthermore, the examiner failed to note the 
critical historic timeline that established that the renal 
failure preexisted the veteran's diabetes.  Such factors 
lessen the probative weight of the opinion.  The 2002 and 
2003 examiners presented unqualified opinions that were 
consistent with the record and better reasoned.  The Board 
concludes that opinions that are consistent with the record 
are more probative than a qualified opinion.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

Service connection for hypertension is denied.  

Service connection for renal failure is denied.  



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


